                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


JOSHUA FITCHHORN, et al.,                       :
                                                :
         Plaintiffs,                            :
                                                :
v.                                              :       CIVIL ACTION NO. 1:19-cv-92-TFM-N
                                                :
JAY’S LANDSCAPING AND CUSTOM                    :
LAWN SERVICE, INC., et al.,                     :
                                                :
         Defendants.                            :

                                               ORDER

         Pending before the Court is Plaintiff Benjamin Pollgreen’s Ex Parte Motion to Dismiss

FLSA Claims and/or Withdrawal From FLSA Collective Action Without Prejudice.1 Doc. 9, filed

May 1, 2019. Plaintiff Pollgreen motions the Court to dismiss his claims without prejudice because

he desires to be removed as a plaintiff from this litigation. Id., ¶ 3.

         On February 26, 2019, Plaintiffs Joshua Fitchhorn, Benjamin Pollgreen, and Christopher

Duffield filed their Collective Action Complaint pursuant to the Fair Labor Standards Act (the

“FLSA”), 29 U.S.C. § 201, et seq. Doc. 1. Attached to the complaint were the FLSA consent

forms signed by all three named plaintiffs. See Doc. 1-1. Summons were issued and later returned

executed on April 30, 2019. See Docs. 2, 5-8. On May 1, 2019, Plaintiff Benjamin Pollgree filed

the instant motion where he requests that his claim be withdrawn from this litigation. Doc. 9 at 1-

2.

         “The decision to grant or deny a Rule 41(a)(2) motion to dismiss an action without

prejudice is entrusted to the sound discretion of the district court; thus, a plaintiff holds no right to



1
    The Clerk of Court is DIRECTED to unseal the motion.
                                              Page 1 of 2
such dismissal.” In re Bayshore Ford Trucks Sales, Inc., 471 F.3d 1233, 1259 (11th Cir. 2006)

(citing Fisher v. P.R. Marine Mgmt., Inc., 940 F.2d 1502, 1503 (11th Cir. 1991) (per curiam)).

       In light of the discretion granted to the Court pursuant to Fed. R. Civ. P. 41(a)(2) and the

FLSA’s requirement for the Court to determine whether a resolution of an FLSA claim is fair and

reasonable, see Lynn’s Food Stores, Inc. v. U.S. States ex rel. Dep’t of Labor, Emp’t Standards

Admin., Wage & Hour Div., 679 F.2d 1350 (11th Cir. 1982), the Court set this matter for an ex

parte telephone conference with Plaintiff Pollgreen and his counsel, which was held on May 9,

2019 (see Doc. 10). Based on the information the Court obtained from Plaintiff Pollgreen at the

telephone conference, the Court finds his intentions for dismissing his claims are legitimate.

Additionally, the fact that Plaintiff Pollgreen’s claims will be dismissed without prejudice affords

him the opportunity to refile his claims if he later changes his mind.

       Accordingly, Plaintiff Pollgreen’s Motion to Dismiss FLSA Claims and/or Withdrawal

From FLSA Collective Action Without Prejudice (Doc. 9) is hereby GRANTED, Plaintiff

Pollgreen’s claims against Defendants are DISMISSED WITHOUT PREJUDICE, and this

matter remains pending as to remaining Plaintiffs’ claims against Defendants.

       DONE and ORDERED this 10th day of May 2019.

                                              /s/ Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
